SUMMARY ORDER
Appellant Kevin Patrick Brady, pro se, appeals from an April 24, 2007 judgment of the United States District Court for the Western District of New York (Siragusa, J.) dismissing his complaint for lack of subject matter jurisdiction, and a May 8, 2007 order denying his motion for reconsideration under Fed.R.Civ.P. 60(b). We presume the parties’ familiarity with the facts and procedural history of the case, and the arguments on appeal.
This Court reviews the district court’s findings of lack of subject matter jurisdiction de novo, see Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000), and reviews a district court order granting or denying a motion for relief from a final judgment pursuant to Fed.R.Civ.P. 60(b) for abuse of discretion, see Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998); Branum v. Clark, 927 F.2d 698, 704 (2d Cir.1991); Maduakolam v. Columbia Univ., 866 F.2d 53, 55 (2d Cir.1989). “A district court would necessarily abuse its discretion if it based its ruling on an erroneous view of the law or on a clearly erroneous assessment of the evidence.” Transaero, Inc., 162 F.3d at 729 (citation and internal quotation marks omitted).
Having reviewed the record, we agree that appellant’s complaint should have been dismissed for the reasons stated by the district court. Furthermore, we agree that appellant’s motion for reconsideration should have been denied for the reasons stated by the district court.
Accordingly, the judgment of the district court is AFFIRMED and all pending motions are DENIED as moot.